Exhibit 10.2

 

COVID JOINT DEVELOPMENT, MANUFACTURING AND MARKETING AGREEMENT

 

BETWEEN

 

NANTKWEST, INC. AND IMMUNITYBIO, INC.

 

BINDING TERM SHEET

May 22, 2020

This Binding Term Sheet (this “Term Sheet”) outlines the principal terms of a
COVID joint development, manufacturing and marketing agreement between
NantKwest, Inc. and ImmunityBio, Inc. This Term Sheet constitutes a legally
binding obligation of the Parties.

The Parties will enter into a transaction on the following terms:

 

PARTIES:

NantKwest, Inc. (“NantKwest”) and ImmunityBio, Inc. (“ImmunityBio”). Each of
NantKwest and ImmunityBio are referred to herein as a “Party” and together as
the “Parties.”

GENERAL:

The Parties will contribute certain proprietary rights, assets and capabilities
to enable joint development of one or more vaccine and therapeutic products
directed against SARS-CoV-2 infections and its associated clinical conditions,
including without limitation COVID-19 disease.  

DEFINITIVE

AGREEMENT:

The transaction will be implemented through a contractual arrangement between
the Parties evidenced by a COVID Joint Development, Manufacturing and Marketing
Agreement (the “Agreement”).  The Agreement will contain customary
representations and warranties, indemnities and other provisions customary for
transactions of this type.  The Parties agree to work in good faith
expeditiously towards finalizing the Agreement consistent with this Term Sheet
and executing it on or before August 21, 2020.  The Agreement, upon execution,
shall supersede in its entirety this Term Sheet.

FIELD OF USE:

Prevention and treatment of SARS-CoV-2 viral infection and associated clinical
conditions, including without limitation COVID-19.

TERRITORY

All jurisdictions throughout the world.  

NANTKWEST CONTRIBUTIONS:

Manufacturing capabilities in the form of facilities, equipment, personnel and
related know-how.  Facilities dedicated to manufacturing of Collaboration
Products include the facility located at S. Douglas St., El Segundo, CA 90245.  

 

The following proprietary cell-based product candidates: (i) haNK: CD-16,
off-the-shelf natural killer cells to enhance antibody killing of infected
cells, given alone or combined with Convalescent Plasma (CP); and (ii) Bone
marrow-derived mesenchymal stem cells (MSC) to mitigate ‘cytopathic storm’
(each, a “NantKwest Product,” and collectively, the “NantKwest Products”)

IMMUNITYBIO CONTRIBUTIONS:

Equipment as agreed by the Parties and related technology and know-how.  

 

The following proprietary product candidates: (i) adenovirus constructs known as
Ad5, with spike and/or nucleocapsid protein; and (ii) an IL-15 superagonist
complex consisting of an IL-15 mutant (IL-15N72D) bound to an IL-15 receptor
α/IgG1 Fc fusion protein (“N-803”) (each, an “ImmunityBio Product,”
collectively, the “ImmunityBio Products”).

 

 

COLLABORATION PRODUCTS:

The NantKwest Products and the ImmunityBio Products, together with any
improvements, modifications, derivatives, descendants and combinations thereof,
are referred to individually as a “Collaboration Product” and collectively as
“Collaboration Products.”

--------------------------------------------------------------------------------

 

EXCLUSIVE LICENSES:

Each Party grants to the other Party an exclusive license under all intellectual
property rights owned or controlled by such Party and relating to the
Collaboration Products, solely as necessary to enable the research, development
and commercialization of the Collaboration Products as contemplated herein.  

RESPONSIBILITIES:

With the sole exception of N-803, NantKwest will have primary responsibility for
manufacturing and supply of the Collaboration Products for clinical and
commercial purposes.  

 

The regulatory and development strategy for a given Collaboration Product shall
be led by the contributing Party and overseen by the JDC (as defined below),
except in the instance where both Parties are contributors, in which case
regulatory and development strategy would be determined jointly within the JDC.

 

NantKwest will have primary responsibility in the United States for sales and
marketing of the Collaboration Products.  The Parties will share responsibility
in the rest of the world for sales and marketing of the Collaboration
Products.  

GOVERNANCE:

The development and regulatory approval of Collaboration Products in the Field
will be supervised by a Joint Development Committee (the “JDC”) that will be
comprised of an equal number of representatives of NantKwest and ImmunityBio and
co-chaired by a representative of each of NantKwest and ImmunityBio.  The JDC
will be responsible for overseeing and monitoring the research and development
of the Collaboration Products in the Field, including the regulatory and
clinical strategy.

 

The commercialization of Collaboration Products in the Field will be supervised
by a Joint Business Committee (the “JBC”) that will be comprised of an equal
number of representatives of NantKwest and ImmunityBio and co-chaired by a
representative of each of NantKwest and ImmunityBio.  The JBC will be
responsible for oveseeing and monitoring business strategy, marketing, and other
commercial activities of the Collaboration Products in the Field.  

 

In the event that unanimity cannot be reached between the Parties with respect
to any matter brought for decision by the JDC or the JBC, such disagreements
shall be resolved via good faith discussions between a senior executive of
NantKwest and ImmunityBio. In the event that disagreements persist between the
senior executives within thirty (30) days (or other longer period of time
approved by the JDC or JBC, as applicable, if one Party applies for such
extension and the JDC or JBC, as applicable, approves such application) after
the matter is first brought before the JDC or JBC, as applicable, then the
matter shall be resolved according to a general dispute resolution procedure,
which will be formulated by the JBC within thirty (30) days upon its
establishment or, if the Parties are unable to agree on a general dispute
resolution, then the disagreement shall be resolved in accordance with the
dispute resolution provisions of the Agreement.  

Page 2 of 4

--------------------------------------------------------------------------------

 

INTELLECTUAL PROPERTY:

Background Technology: Except as expressly contemplated in the Agreement all
intellectual property rights of either Party made before the effective date or
outside the scope of the Agreement will remain the separate property of such
Party.  

 

Data Rights: The Parties will share and make available in a mutually agreed
format all data, information and results arising out of the activities
contemplated in the Agreement (together, the “Data”).  Each Party shall have the
unrestricted right to use the Data for all purposes in connection with its
development and commercial activities outside the Field.  

 

Inventions: Any invention or discovery made pursuant to the Agreement, whether
or not patentable (each, an “Invention”) that relates solely to NantKwest
Contributions will be owned by NantKwest and be subject to the licenses granted
hereunder.  Any Invention that relates solely to ImmunityBio Contributions will
be owned by ImmunityBio and be subject to the licenses granted
hereunder.  Inventions that relate to both a NantKwest Product and

an ImmunityBio Product, or to neither a NantKwest Product nor an ImmunityBio
Product, will be jointly owned by both Parties (each, a “Joint Invention”).  

 

Joint Prosecution and Enforcement: The Parties will execute a joint prosecution
agreement to govern the prosecution and enforcement of Joint Inventions.  

UPFRONT COSTS

Each Party shall be responsible for 50% of all costs incurred in connection with
the Agreement from and after its effective date, including capital expenditures
(CAPEX) and personnel costs.

PROFIT SHARING:

The Parties will share Net Profits from sales of Collaboration Products as
follows:

 

If the Collaboration Product is a NantKwest Product, NantKwest will receive
Sixty Percent (60%) of Net Profits and ImmunityBio will receive Forty Percent
(40%) of Net Profits.

 

If the Collaboration Product is an ImmunityBio Product, ImmunityBio will receive
Sixty Percent (60%) of Net Profits and NantKwest will receive Forty Percent
(40%) of Net Profits.

 

All Net Profits from sales of combined Collaboration Products will be shared
equally.  

 

The definition of “Net Profits” will be determined in accordance with U.S. GAAP.

TERM AND TERMINATION:

The term of the Agreement will be five (5) years renewable upon mutual agreement
for an additional five (5) year period (the “Term”).  

 

Each Party will also have a right to terminate in the event of material breach,
bankruptcy, or insolvency.

 

If the Agreement is not executed by both Parties on or prior to August 21, 2020,
then either Party may thereafter terminate this Term Sheet upon five (5)
business days written notice to the other Party.

DISPUTE RESOLUTION;

GOVERNING LAW:

Any dispute, difference or controversy arising under this Term Sheet or the
Agreement shall be settled by binding arbitration. Any arbitration shall be held
before a single neutral arbitrator selected from the roles of the American
Arbitration Association pursuant to the Commercial Arbitration Rules. The
arbitrator shall interpret and construe this Term Sheet and the Agreement in
accordance with, and shall be bound by the laws of the State of California
without regard to its conflicts of laws principles. Any arbitration shall take
place in the County of Los Angeles in the State of California or at such other
location as the Parties may agree upon, according to the American Arbitration
Association’s Commercial Arbitration Rules then in effect. The fees and
disbursements of such arbitrator shall be borne equally by the Parties, with
each Party bearing its own expenses for counsel and other out-of-pocket costs.

GLOBAL ACCESS:

The Parties agree to discuss in good faith implementation of joint strategic
programs and policies to enable broader access throughout the world to
Collaboration Products on a humanitarian basis.  

ANNOUNCEMENT:

Promptly upon execution of this Term Sheet, the Parties will issue a press
release or make a public announcement.  The form and content of the press
release or public announcement will be as mutually agreed by the Parties.    

 

 




Page 3 of 4

--------------------------------------------------------------------------------

 

This Binding Term Sheet may only be amended by a document signed by the Parties.
This Binding Term Sheet may be executed in counterparts, which together will
constitute one document.  Facsimile and pdf signatures shall have the same legal
effect as original signatures.  Each of the undersigned hereby confirms that the
terms of this Binding Term Sheet are acceptable.

 

 

NANTKWEST, INC.

 

 

By: /s/Steven C. Yang

Name: Steven C. Yang

Title: General Counsel

Date: May 22, 2020

 

IMMUNITYBIO, INC.

 

 

By: /s/ David Sachs

Name: David Sachs

Title: Acting CFO

Date: May 22, 2020

 

 

 

Page 4 of 4